United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3986
                                   ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Eastern District of Arkansas.
Madison Flowers, Jr., also known as   *
Madison Junior Flowers,               * [UNPUBLISHED]
                                      *
           Appellant.                 *
                                 ___________

                             Submitted: December 7, 2005
                                Filed: December 12, 2005
                                 ___________

Before ARNOLD, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Madison Flowers appeals the sentence the district court1 imposed after he
pleaded guilty to distributing cocaine base, in violation of 21 U.S.C. § 841(a)(1).
Flowers’s counsel has moved to withdraw and filed a brief under Anders v. California,
386 U.S. 738 (1967); Flowers has filed a pro se supplemental brief.




      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.
       We reject the arguments raised on appeal. A codefendant’s lesser sentence is
not sufficient reason for setting aside Flowers’s sentence. See United States v. Pirani,
406 F.3d 543, 549 (8th Cir.) (en banc) (plain-error standard of review for unpreserved
error), cert. denied,126 S. Ct. 266 (2005); United States v. Buckendahl, 251 F.3d 753,
758-59 (8th Cir.) (noting that sentencing disparities between coconspirators do not
serve as proper basis for sentence reduction), cert. denied, 534 U.S. 1049 (2001). Any
claim of ineffective assistance of counsel should be raised in 28 U.S.C. § 2255
proceedings. See United States v. Hughes, 330 F.3d 1068, 1069 (8th Cir. 2003).

      Having reviewed the record independently pursuant to Penson v. Ohio, 488
U.S. 75 (1988), we conclude that there are no nonfrivolous issues for appeal.
Accordingly, we affirm the judgment of the district court, and we grant counsel’s
motion to withdraw.
                      ______________________________




                                          -2-